Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                            July 18, 2017


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 48623-7-II

                               Respondent,

         v.

    BRENDA ANN WING,                                         UNPUBLISHED OPINION

                               Appellant.


        WORSWICK, J. — Brenda Wing appeals her convictions and exceptional sentence for first

degree manslaughter, third degree assault, possession of a controlled substance and witness

tampering stemming from the death by abuse of a child in her care. After Wing pleaded guilty,

the superior court determined she had materially breached the proffer agreement, allowed the

State to file an amendment to the charging document, and sentenced Wing to an exceptional

sentence. Wing makes numerous arguments on appeal. Because her guilty plea was premised

on an incorrect offender score for the third degree assault conviction rendering her plea

involuntary, we reverse and remand to superior court to allow Wing to withdraw her guilty plea,

and we do not consider her remaining arguments.1



1
 At oral argument, appellate counsel requested that we consider whether the State breached the
plea agreement before considering the offender score issue. However, because the erroneous
offender score renders Wing’s plea unlawful, and courts cannot specifically enforce unlawful
agreements, we decline Wing’s request.
No. 48623-7-II


                                                 FACTS

               In 2014, Wing and her husband began taking care of a three-year-old child, JHW,2

with the consent of JHW’s young mother. Within three months of living with the Wings, the

child died from physical abuse inflicted upon him by the Wings.

          On May 7, 2015, Wing pleaded guilty to first degree manslaughter–domestic violence,

third degree assault–domestic violence, two counts of possession of a controlled substance, and

two counts of witness tampering. After finding that Wing breached the proffer agreement, the

superior court sentenced Wing to 416 months of confinement. Wing appeals.

                                               ANALYSIS

          Wing argues that because her guilty plea was premised on an incorrect offender score and

incorrect standard range sentence, her guilty plea was involuntary, and thus she should be

permitted to withdraw it. Specifically, Wing argues that her offender score for the third degree

assault charge was incorrectly calculated at 6, rather than 5. The State concedes that Wing’s

offender score was incorrect, but nonetheless argues that the erroneous offender score does not

invalidate Wing’s plea. We agree with Wing.

          Due process requires that a defendant’s guilty plea be knowing, voluntary, and

intelligent. In re Pers. Restraint of Isadore, 151 Wash. 2d 294, 297, 88 P.3d 390 (2004). CrR

4.2(d) requires a plea be “made voluntarily, competently and with an understanding of the nature

of the charge and the consequences of the plea.” Prior to acceptance of a guilty plea, “[a]

defendant ‘must be informed of all the direct consequences of [her] plea.’” State v. A.N.J., 168



2
    This court uses initials to protect the identity of minor victims.



                                                     2
No. 48623-7-II


Wn.2d 91, 113-14, 225 P.3d 956 (2010) (quoting State v. Barton, 93 Wash. 2d 301, 305, 609 P.2d
1353 (1980)). The length of a sentence is a direct consequence of a guilty plea. State v.

Mendoza, 157 Wash. 2d 582, 590, 141 P.3d 49 (2006).

       A defendant may be allowed to withdraw his guilty plea “whenever it appears that the

withdrawal is necessary to correct a manifest injustice.” State v. Codiga, 162 Wash. 2d 912, 922-

23, 175 P.3d 1082 (2008) (citing CrR 4.2(f)). “An involuntary plea can amount to manifest

injustice.” Codiga, 162 Wash. 2d at 923. A miscalculation of an offender score renders the

defendant’s plea involuntary and the plea may be withdrawn. Codiga, 162 Wash. 2d at 925.

       The standard sentencing range under Washington’s Sentencing Reform Act of 1981

(SRA) for any given offense is a function of the offense’s seriousness level and the defendant’s

offender score. RCW 9.94A.525. The legislature assigns the seriousness level. Third degree

assault of a child is a level III offense. RCW 9.94A.515.

       The offender score is calculated by counting the prior and current felony convictions in

accordance with RCW 9.94A.525. Current felony offenses are treated as if they were prior

offenses when scoring the other crimes being sentenced. RCW 9.94A.525(1), RCW

9.94A.589(1)(a). Wing does not dispute her criminal history. With Wing’s history of four prior

felony convictions, plus one current felony conviction (first degree manslaughter), her offender

score is 5. RCW 9.94A.525(7). Because third degree assault of a child is a level III offense,

Wing’s standard range sentence is 17-22 months. RCW 9.94A.515; RCW 9.94A.510. However,

Wing’s offender score was improperly calculated at a 6, and her corresponding standard sentence

range was improperly calculated at 22-29 months.




                                                3
No. 48623-7-II


        Because Wing’s guilty plea was premised on an incorrect offender score and standard

sentence range, her plea was involuntary. When a guilty plea is based on misinformation,

including a miscalculated offender score that resulted in an incorrect higher standard range, the

defendant may move to withdraw the plea based on involuntariness. Mendoza, 157 Wash. 2d at

591.

        The State argues that because the miscalculated offender score on the third degree assault

of a child conviction did not determine Wing’s ultimate sentence, there is no manifest injustice to

correct and we should affirm the guilty plea. We disagree.

        A plea agreement must be treated as indivisible “‘when pleas to multiple counts or

charges were made at the same time, described in one document, and accepted in a single

proceeding.’” State v. Bisson, 156 Wash. 2d 507, 519, 130 P.3d 820 (2006) (emphasis omitted)

(quoting State v. Turley, 149 Wash. 2d 395, 400, 69 P.3d 338 (2003)). Thus, if there is error on one

count of an indivisible multicount agreement, the entire plea agreement must be set aside upon

request. Turley, 149 Wash. 2d at 400. Here, Wing’s pleas to both charges were made at the same

time, in one document, and accepted in a single proceeding. Consequently, the plea agreement is

indivisible.

        Nonetheless, the State, while acknowledging that no legal authority supports its position,

argues that Wing understood the sentence she was facing and that the incorrect offender score on

the third degree assault of a child conviction had no impact. The State emphasizes that the two

convictions were to run concurrently, and the standard range for the third degree assault charge,

as the lesser count, had no bearing on Wing’s decision to plead guilty. However, Washington

courts have explicitly “decline[d] to adopt an analysis” that would make the determination of the



                                                 4
No. 48623-7-II


voluntariness of a defendant’s plea dependent upon “the defendant’s subjective decision to plead

guilty.” Isadore, 151 Wash. 2d at 302. “A reviewing court cannot determine with certainty how a

defendant arrived at [her] personal decision to plead guilty, nor discern what weight a defendant

gave to each factor relating to the decision.” In re Pers. Restraint of Bradley, 165 Wash. 2d 934,

940-41, 205 P.3d 123 (2009).

       Consequently, because the improperly calculated offender score for Wing’s third degree

assault of a child conviction rendered her indivisible plea involuntary, we reverse and remand to

allow Wing to withdraw her guilty plea.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



                   Johanson, J.




                   Bjorgen, C.J.




                                                5